﻿Mr. President, it is a particular pleasure for me to congratulate you on your election to the high office of President of the thirty-fifth session of the General Assembly. You have, during the past few years, given ample proof of your knowledge of United Nations matters, of your wisdom and tact, and of your organizational abilities. We look forward to working with you in the days ahead.
2.	We want, too, to extend our cordial congratulations to the President of the previous session of the General Assembly and to compliment him on the most efficient and exemplary way in which he guided our work.
3.	We also wish to address very special congratulations to the delegation of Zimbabwe. Likewise, we welcome most warmly to our midst the delegation of Saint Vincent and the Grenadines. We wish these sovereign and independent States a bright and peaceful future, and we declare our solidarity with them in their brave endeavours to that end.
4.	The general debate in the Assembly presents us each year with a good opportunity to evaluate the events of the year behind us and to draw conclusions in respect of the future. And each year we try to formulate recommendations that appear to us most suited to the mood of the particular period. Developments in the international political situation since we met last year have been deeply disturbing, as they have tended to undermine rather than enhance the rule of law that should govern the relations not only among nations but also among individuals,
5.	In our endeavours to create a better international climate and to further understanding among nations, we should never forget that nations consist of human beings and that human beings first and foremost bear the brunt of the clashes, strife and discord among nations. Conversely, there will be no real basis for a stable peace and security as long as fundamental rights and freedoms of men, women and children are totally disregarded. The Universal Declaration of Human Rights of 1948 says: "recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family is the foundation of freedom, justice and peace in the world" .
6.	The attainment of respect for the individual and his rights all over the world is and will remain one of the principal tasks of our Organization. That means tolerance, justice and the right to live together in this world.
7.	The Kingdom of the Netherlands throughout the ages has tried to build a society based on tolerance. As a result, our foreign policy is very much oriented towards the protection of the individual and his rights. That outlook has also inspired our development policy, which lays particular stress on the need of the poorest members of the international community.
8.	The events that have occurred since the autumn of 1979 have affected many human lives. I feel that it is essential to find adequate solutions for the needs of the many individuals affected by war, famine, disease and discrimination. In my address I should, therefore, like to focus on the effect of international controversies on the individual, and on the widespread lack of justice. I intend to discuss some of the major themes that are of concern to the community of nations and that affect the lives and destinies of millions of people.
9.	My friend and colleague, Mr. Thorn, the Minister for Foreign Affairs of Luxembourg, expressed the views of the nine countries of the European Community on some major international problems before the General Assembly . He also dwelt on the issues I have just mentioned.
10.	A clear violation of the rules of international relations and of the self-determination and sovereignty of a people is the Soviet invasion of Afghanistan. This action by a permanent member of the Security Council was condemned by the great majority of the members of this Assembly when it met in special session in January of this year.
11.	The Soviet intervention in Afghanistan has been a cause of deep concern to my Government, and we have expressed this concern on more than one occasion. The Governments of the European Community have also appealed to the Soviet Union to withdraw its troops unconditionally. On these occasions it was stressed that detente is indivisible, that developments in one region have repercussions in other regions of the world. The Community, in 
April' and June  of this year, proposed as a solution an agreement between the big Powers and the countries bordering on Afghanistan to respect that country's sovereignty and territorial integrity and to desist from interfering in its affairs, from stationing troops and from any form of military association with Afghanistan. Any initiative in that direction would be supported by the Community. That is still the position, and we hope that such a solution will be pursued for the sake of the Afghan people and for the sake of world peace.
12.	The effect of the intervention has been a human tragedy for the Afghan people in terms of casualties and of hundreds of thousands of refugees in neighbouring countries. In view of the human suffering and of the threat to peace, the Netherlands Government reiterates its support of measures to restore Afghanistan's traditional status as an independent and nonaligned country, to enable its people to determine its own future in freedom.
13.	In southeast Asia, the conflict in and around Kampuchea remains unresolved. Here again a human drama continues to unfold with complete disregard for elementary human rights and the freedom of the individual. Here again, the stability of the area and world peace and security are threatened. The Netherlands Government will continue to support the efforts to help the victims of this conflict. It is even more important to address ourselves to the causes of this conflict. The Netherlands therefore supports wholeheartedly the initiative of the countries members of the Association of southeast Asian Nations [ASEAN] to convene an international conference on Kampuchea. The political problem caused by Viet Nam's role in Kampuchea should be faced and solved in such a way as to allow the Kampuchean people to decide their future for themselves without outside interference, and thereby to restore peace and stability in the region.
14.	We have witnessed another violation of the rule of law in international relations in the region in the taking hostage of the personnel of the American Embassy in Teheran, an action that is a threat to peace as well as a violation of human rights. The Security Council has said as much on several occasions. I listened with great attention to what United States Secretary of State Muskie had to say on this subject [4th meeting], and I cannot but agree with him that this tragic impasse should be resolved quickly. Once again, we solemnly appeal to the Islamic Republic of Iran to release the hostages and thus put an end to their suffering.
15.	For my country, the recent outbreak of hostilities between Iran and Iraq is a reason for grave concern. From this rostrum I make an urgent appeal to both parties to observe the utmost restraint and to resolve their dispute by peaceful means.
16.	The ending of the war in Southern Rhodesia and the emergence of the sovereign State of Zimbabwe have removed a major source of tension in southern Africa. It is evident, however, that other sources of tension in southern Africa remain, notably the issue of apartheid and the question of Namibia. The developments in Zimbabwe have given hope to many throughout southern Africa. Positive changes which occur in the neighbourhood of South Africa and which satisfy aspirations for human dignity and stability cannot fail to make themselves felt in South Africa itself. They will thus promote increasingly effective pressure from within.
17.	The Government of the Netherlands, conscious of the impact of economic and social development in a number of countries in southern Africa on political progress in Namibia and South Africa, has decided to set up a special aid programme for southern Africa. In this way we wish to make a contribution to the important political initiative of the nine States of southern Africa, members of the Organization of African Unity, aimed at achieving economic independence from South Africa and cooperation among themselves. We will avail ourselves of this General Assembly session to give an impulse towards this goal. We urge many countries to do the same, and we think that the Assembly should address itself to this issue.
18.	Effective outside pressure on South Africa should be stepped up as much as possible. A policy of discrimination can never be made acceptable to those who are being discriminated against or to the international community as a whole. We make an urgent plea to the South African Government to face the inescapable truth that the apartheid policy will come to an end. In its own efforts to attain this goal, the Netherlands Government is in the process of sounding out friendly countries on any possible concerted efforts, including economic measures, to bring about a change in South Africa which will bring to this part of the world the dignity that mankind deserves.
19.	My Government will continue to support the Secretary General, the group of five Western States and the frontline States in their efforts to implement settlement proposal for Namibia approved by the Security Council in its resolution 435 (1978). Outstanding issues have been clarified and we are confident that the greatest possible impartiality in implementing that resolution can now be achieved. Therefore South Africa should, without any further delay, be prepared to start implementation of the settlement plan in coordination with the United Nations.
20.	Concerning the Middle East, Mr. Thorn, speaking on behalf of the European Community, has already elaborated on this issue. I, too, wish to stress that a just, lasting and comprehensive peace settlement can only be based on the rule of law and respect for the individual. The nine countries of the European Community expressed this in their meeting at Venice, notably emphasizing two principles. These two principles—the right to existence and to security of all States in the region, including Israel, and justice for all peoples, which implies recognition of the legitimate rights of the Palestinian people—should now be put into practice.
21.	At this stage I do not wish to prejudge the results of the current process of consultations and deliberations. What I can say, however, is that the Netherlands adopts a positive approach to any activity which will lead to a just, lasting and comprehensive peace settlement.
22.	I now come to the situation in Lebanon. The Netherlands Government takes a particular interest in what happens in that strife torn country. We attach great importance to the independence, sovereignty and territorial integrity of Lebanon, including the reestablishment of the sovereignty of the Lebanese Government over its entire territory. I have mentioned the territorial integrity of Lebanon since it constitutes a prerequisite for stability in the Middle East.
23.	A battalion of Dutch soldiers in the service of the United Nations is involved in the peacekeeping activities of UNIFIL in southern Lebanon. We deeply regret all sorts of obstacles preventing UNIFIL from carrying out the task entrusted to it by the Security Council. From this rostrum I call upon all parties concerned to enable the UNIFIL contingent to fulfil in safety its difficult and important mandate.
24.	It is true that in certain countries the human rights situation has improved, but from other corners of the world we hear of serious situations and new waves of repression. Bolivia is a case in point. The process leading to a return to democracy has been interrupted in that country and repressive measures, often of a violent nature, are being taken. That development is the more regrettable because of the growing cooperation between the countries belonging to the Andean Pact and the European Community. At this stage I want to reiterate our wish to intensify relations between the European Community and the democracies in Latin America.
25.	For many years my Government has, together with others, strongly advocated a return to democracy and respect for human rights in Chile. However, we cannot consider the recent referendum on the new Constitution in Chile as a step forward. In our view, that Constitution is not likely to guarantee a speedy return to Chile's traditional democratic form of government.
26.	The Kingdom of the Netherlands, part of which is situated in the Caribbean, is understandably concerned about the recent controversies in that region and in Central America. We think that a climate of stability and cooperation is of the utmost importance if true progress and development are to be achieved.
27.	The international situation has worsened rather than improved in the past year. The conflicts I have mentioned all lead to greater suffering. They also lead to greater demands on resources which could be used for development and for the improvement of the deteriorated economic situation. They certainly lead to less security and peace for mankind.
28.	My Government's policy remains directed at the attainment of peace and security and the lessening of international tensions. This presupposes the creation of a climate of trust in which the ground rules underlying the relations between nations and individuals are respected.
29.	East West relations are under stress as a result of developments in Southwest and southeast Asia. They are also affected by the continued Soviet military build-up.
30.	We hope that the second review session of the Conference on Security and Cooperation in Europe, to be held at Madrid in November of this year, will contribute to the lessening of East West tensions. The Helsinki Final Act is a code of conduct, a set of ground rules for multilateral and bilateral relations between States, as well as between States and private citizens.
31.	At Madrid, a frank and business-like discussion should take place on the full implementation of the provisions of the Final Act. In such conditions, we believe it will be necessary to discuss negative developments, such as those in the human rights sphere. Only in that spirit can the aim of the Conference be fulfilled.
32.	Confidence-building and other measures should be agreed upon in the interests of peace, security and stability in the world. My Government will endeavour to arrive at meaningful confidence-building measures for the whole of Europe which should go beyond mere declarations of intent. The growing tensions in the world compel us to pay special attention to effective measures aimed at disarmament and arms control and the curtailing of arms traffic.
33.	Disarmament matters are discussed in various forums. However, inspiration is often lacking in those deliberations. Nuclear arms issues are taking a prominent place in those discussions. A comprehensive test ban treaty would be desirable in itself and would provide us with an important psychological stimulus for nuclear disarmament. It would also strengthen the non-proliferation regime.
34.	A growth in the number of nuclear Powers would inescapably lead to nuclear chaos. We therefore regret that the non-proliferation discussion has developed overtones of a North South controversy, whereas it concerns the security and survival of all of us. The Second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons has unfortunately failed to reach a consensus.
35.	We should not close our eyes to the possible serious repercussions of that setback. Broad political support remains the basis for a viable non-proliferation regime. A worldwide meeting of minds on that vital issue is essential. In that context, we have noted with appreciation the intention of the United States Government to move forward as speedily as possible after the presidential elections towards the ratification of the SALT II Treaty. 
36.	The excruciating problem of nuclear armament and nuclear disarmament tends to overshadow all other problems. However, let us not forget that armed conflicts in various parts of the world are being waged at this very moment with conventional weapons that maim and kill, albeit on a smaller scale. I hope the decisions to be taken by the Disarmament Commission on that problem will lead to at least the start of serious discussion within the United Nations of conventional disarmament measures.
37.	Just to underline the great importance the Netherlands attaches to disarmament and arms control, I should like to mention in passing that this week has been proclaimed "Peace Week" in my country.
38.	The conclusions of the eleventh special session of the General Assembly are still fresh in our minds. There will be other occasions when we can explain in detail our Government's views on the present stage of the North South dialogue. I therefore wish to limit myself to a few remarks on the follow-up of that session.
39.	It is our sincere desire that the Assembly should adopt the International Development Strategy for the Third United Nations Development Decade with a view to its implementation as from the beginning of next year. Let me echo the feelings of grave concern that you, Mr. President, expressed in your opening statement, that so many countries have not reached the 0.7 per cent aid target. That target should indeed, in our view, be reached in the first half of this decade.
40.	My Government shares the widespread disappointment that no final agreement could be reached on a procedural framework for the new round of global negotiations. I strongly appeal to those Governments which, at the closure of the eleventh special session, were not able to join in the consensus, to make every effort to overcome the present difficulties during this session.
41.	On the subject of furthering the advancement of human rights, I want to underline the importance of attaining equality between women and men. The idea of convening a World Conference at Copenhagen this summer, midway through the United Nations Decade for Women, was a good initiative. It was therefore regrettable that the work of the Conference was thwarted by extraneous political questions which had very little bearing on the subject under discussion. Unfortunately, I feel compelled to express my regrets that such events have affected other discussions in the United Nations as well.
42.	The Netherlands delegation was unable to support the Programme of Action adopted at Copenhagen as such. Nevertheless, the Kingdom of the Netherlands stands ready to continue, within the United Nations and in the framework of the Decade, to work for the advancement of the position of women. Fortunately, there have been important achievements during the Decade, such as the conclusion of a Convention on the Elimination of AH Forms of Discrimination Against Women, the operation of the Voluntary Fund for the United Nations Decade for Women, the World Plan of Action adopted at Mexico City in July 1975 and the great number of positive clauses in the Programme of Action adopted at Copenhagen. These achievements have prompted my Government to continue to work for the further broadening and deepening of United Nations policy for women's equality, in particular in the field of multilateral development cooperation.
43.	My country attaches great importance to the legislative process with regard to the promotion of human rights within this Organization. I would appeal to all who participate in that process to speed up the work on a declaration on the elimination of religious intolerance, on a convention on the prohibition of torture and on a declaration on the rights of individuals who are not citizens of the country in which they live. The question of this last declaration is on the Assembly's agenda under item 12. It is our wish that at some time in the future the implementation of all human rights instruments will be monitored by a United Nations High Commissioner for Human Rights, an institution we will continue to promote.
44.	In his report on the work of the Organization, the Secretary General has once again presented to us with clarity and precision a concise picture of the political and economic situation of the world of today. The picture is not bright. I wish to pay special attention to the plight of millions of people suffering from disease and starvation who are forced to leave their homesteads, and I shall quote from the Secretary General’s report where it says:
"Political and military conflicts and upheavals invariably engender human suffering which, on occasion, reaches disaster proportions. . . . Problems of refugees and displaced persons as well as demands for relief and rehabilitation on a massive scale exist in Africa and Asia. .. . Considerable strain is imposed on the fragile economies of countries that receive large numbers of refugees, and they naturally expect the international community to share the burden they carry.
"In addition, international assistance is required to deal with the ravages of drought and famine which have spread from the Sahelian countries to many other countries in Africa, leaving in their wake starvation and social disruption." 
45.	The international community has a responsibility to see to it that these calamities are avoided. We were encouraged by the Secretary General’s positive reaction to the initiative taken in the Economic and Social Council last summer for a review of the emergency operations of the United Nations system.
46.	A number of years ago, my country made a proposal to raise the capacity of the United Nations system for coping with manmade disaster situations." It is my Government's sincere wish that when the Secretary General presents his review we once more seriously consider how to cope with them. The only road that can lead to success in this respect is a close, continuous and institutionalized cooperation between nations and the United Nations system, as well as within the United Nations systems itself, to provide on the shortest possible notice the assistance required for any given specific calamity.
47.	The founder Members of the United Nations built a structure that, we believe, has kept its basic validity to this day. It has built-in checks and balances between the various groups of Members. Its size and composition make it an instrument for deep discussions and well considered decisions. In the present circumstances, any proposals for drastic change may upset the present checks and balances and make the instrument at our disposal less, rather than more, effective. Of course, the present machinery should, in certain instances, be improved. The strengthening of the Organization for coping with the calamities which I just mentioned is a case in point. I would also like to see more support given to the peacekeeping activities of the Organization. We believe that more use could be made of valuable instruments that are already at our disposal. For instance, more frequent recourse to one of the main organs of the Organization, the International Court of Justice, and, even more important, abidance by its decisions would be conducive to the settlement of conflicts between nations.
48.	In a world in which political and economic tensions seem to grow rather than to diminish, the demand for a more peaceful world with a chance for every citizen of every country to lead a decent life becomes more imperative. In this ever more interlocking and interdependent world, we must come to grips with the economic and social problems and provide peace and security for each and every one.
